      Case 1:20-cv-00952-AA   Document 19   Filed 05/18/21   Page 1 of 10




SANGYE INCE-JOHANNSEN (OSB #193827)
Western Environmental Law Center
120 Shelton McMurphey Blvd, Ste 340
Eugene, OR 97401
(541) 778-6626 | Phone
sangyeij@westernlaw.org

SUSAN JANE BROWN (OSB #054607)
Western Environmental Law Center
4107 NE Couch St.
Portland, OR 97232
(503) 914-1323 | Phone
brown@westernlaw.org



                     UNITED STATES DISTRICT COURT
                          DISTRICT OF OREGON
                           MEDFORD DIVISION



KLAMATH-SISKIYOU WILDLANDS                  Civ. Case No. 1:20-cv-00952-AA
CENTER, OREGON WILD, and CASCADIA
WILDLANDS,
         Plaintiffs,                        PLAINTIFFS’ MOTION AND
                                            MEMORANDUM IN SUPPORT
               vs.                          OF MOTION FOR JUDICIAL
                                            NOTICE
UNITED STATES FISH AND WILDLIFE
SERVICE, and UNITED STATES BUREAU
OF LAND MANAGEMENT,
          Defendants.




PAGE 1 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
         JUDICIAL NOTICE
       Case 1:20-cv-00952-AA      Document 19    Filed 05/18/21   Page 2 of 10




                                   MOTION

      Plaintiffs Klamath-Siskiyou Wildlands Center, Oregon Wild, and

Cascadia Wildlands (collectively, KS Wild) hereby respectfully request that the

Court take judicial notice of two documents. First, pursuant to the Federal

Register Act, KS Wild requests that the Court take judicial notice of the

contents of a final rule published in the Federal Register, Endangered and

Threatened Wildlife and Plants; Revised Designation of Critical Habitat for the

Northern Spotted Owl; Delay of Effective Date, 86 Fed. Reg. 22,876 (Apr. 30,

2021). This final rule is attached hereto as Exhibit A.

      Second, pursuant to the Federal Register Act and Federal Rule of

Evidence (FRE) 201, KS Wild requests that the Court take judicial notice of a

memorandum to Acting Assistant Regional Director, Ecological Services,

Interior Regions 9/12, Portland, Oregon from State Supervisor, Oregon Fish

and Wildlife Office, Portland, Oregon, titled Response to January 7, 2021,

Memorandum, “Extinction Analysis for the Northern Spotted Owl,” from

Director Skipwith to Secretary Bernhardt and cited as “FWS 2021b” in the final

rule published in the Federal Register and referenced above as Exhibit A, 86

Fed. Reg. 22,876. FWS 2021b is attached hereto as Exhibit B.

      Pursuant to Local Rule 7-1(a), KS Wild certifies that that it has

consulted with federal defendant Fish and Wildlife Service, which has declined

to take a position on KS Wild’s Motion until the government has had an

opportunity to review the Motion and examine KS Wild’s use of the proffered

PAGE 2 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
         JUDICIAL NOTICE
        Case 1:20-cv-00952-AA     Document 19     Filed 05/18/21   Page 3 of 10




documents in its Reply Memorandum in Support of Motion for Summary

Judgment, filed herewith.

                       MEMORANDUM AND ARGUMENT

I.     The Final Rule Delaying the Effective Date of the Revised
       Designation of Critical Habitat for the Northern Spotted Owl
       (Exhibit A).

       The proffered document is properly before the Court on a motion for

judicial notice. The document was published by the Department of the Interior,

Fish and Wildlife Service (FWS) in the Federal Register on April 30, 2021. 86

Fed. Reg. 22,876. The Federal Register Act mandates that “[t]he contents of

the Federal Register shall be judicially noticed[.]” 44 U.S.C. § 1507. Because

the proffered document was published in the Federal Register, it is subject to

judicial notice. Id.

       KS Wild calls the Court’s attention in particular to the proffered

document’s description of the second document for which plaintiffs request

judicial notice, FWS 2021b: “Our concerns represented in...FWS 2021b[] align

with the [Fish and Wildlife] Service’s and Department [of Interior]’s Code of

Scientific and Scholarly Conduct (305 DM 3.2; 212 FW 7), which obligates

Service staff to use the ‘most appropriate, best available, high quality scientific

and scholarly data and information’ to inform sound decisionmaking.” 86 Fed.

Reg. 22,879.

II.    FWS 2021b (Exhibit B).

       The proffered document, FWS 2021b, is incorporated by reference in the


PAGE 3 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
         JUDICIAL NOTICE
        Case 1:20-cv-00952-AA     Document 19     Filed 05/18/21   Page 4 of 10




first document for which KS Wild seeks judicial notice pursuant to the Federal

Register Act, FWS’s Final Rule delaying the effective date of its revised

designation of critical habitat for the Northern Spotted Owl. 86 Fed. Reg.

22,879. The Final Rule cites FWS 2021b as pivotal “new information”

suggesting that the revised designation of critical habitat may not have been

based on the “best available science,” and describes FWS 2021b as

representing the “most appropriate, best available, high quality scientific and

scholarly data and information” leading it to delay the effective date of its

revised designation of critical habitat for the northern spotted owl. Id. For this

reason, it also qualifies for judicial notice under the Federal Register Act. 44

U.S.C. § 1507; see also United States v. Int’l Union of Operating Eng’rs, Local

701, 638 F.2d 1161, 1166 n.9 (9th Cir. 1979) (judicially noticing an interpretive

memorandum published in the Federal Register).

      Furthermore, the proffered document is properly before the Court

pursuant to the Federal Rules of Evidence (FRE) 201 because the document

was produced by FWS, a federal agency within the United States government.

Papai v. Harbor Tug and Barge Co., 67 F.3d 203, 207 n.5 (9th Cir. 1995), rev’d

on other grounds, 520 U.S. 548 (1997) (“judicial notice is properly taken of

orders and decisions made by...administrative agencies”). The contents of this

agency document are “adjudicative facts” that are not subject to reasonable

dispute. FRE 201(a)–(b). The accuracy of the document is capable of accurate

and ready determination by resort to sources whose accuracy cannot be

PAGE 4 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
         JUDICIAL NOTICE
        Case 1:20-cv-00952-AA      Document 19     Filed 05/18/21   Page 5 of 10




reasonably questioned. Id.; E.E.O.C. v. Ratliff, 906 F.2d 1314, 1318 n.6 (9th

Cir. 1990); Singh v. Ashcroft, 393 F.3d 903, 905 (9th Cir. 2004) (the existence of

agency-prepared documents and their conclusions are “capable of accurate and

ready determination,” are readily accessible on official web sites of various

state and federal agencies, and are therefore appropriate for judicial notice).

      Similarly, a court may take judicial notice of matters of public record,

including agency records. See Mack v. S. Bay Beer Distribs., Inc., 798 F.2d

1279, 1282 (9th Cir. 1986); Mullis v. U.S. Bankr. Ct., 828 F.2d 1385, 1388 (9th

Cir. 1987); Interstate Nat. Gas Co. v. S. Cal. Gas Co., 209 F.2d 380, 385 (9th

Cir. 1953) (judicial notice of records of administrative bodies); Ursack, Inc. v.

Sierra Interagency Black Bear Group, No. 08-1808, 2009 WL 2422784, *6 (

N.D. Cal. 2009) (judicial notice of agency materials posted on agency website);

New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 702

n.22 (10th Cir. 2009) (taking judicial notice of information on government

websites in APA case).

      The FWS prepared FWS 2021b as part of its decisionmaking process

regarding the agency’s revision of critical habitat for the northern spotted owl,

and made the document publicly available on Regulations.gov as part of its

rulemaking docket.1 In response to a settlement agreement with the timber




1  See FWS, Memorandum from State Supervisor, Oregon Fish and Wildlife Office,
to Acting Assistant Regional Director, Ecological Services, Interior Regions 9/12,
Portland, Oregon (Jan. 15, 2021), available at
https://www.regulations.gov/document/FWS-R1-ES-2020-0050-1784.
PAGE 5 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
           JUDICIAL NOTICE
        Case 1:20-cv-00952-AA      Document 19      Filed 05/18/21   Page 6 of 10




industry, Carpenters Industrial Council v. Bernhardt, 13-cv-00361-RJL

(D.D.C. April 26, 2020) (order on stipulated settlement agreement), in August

2020 FWS proposed to eliminate approximately 200,000 acres of critical

habitat for the species exclusively located on Oregon and California lands in

Oregon managed by the Bureau of Land Management (BLM), Proposed Rule;

Revised Designation of Critical Habitat for the Northern Spotted Owl, 85 Fed.

Reg. 48,487 (Aug. 11, 2020). However, in its final rule, FWS eliminated

approximately 3.4 million acres of northern spotted owl critical habitat across

three states managed by both the BLM and United States Forest Service

(USFS). Revised Designation of Critical Habitat for the Northern Spotted Owl,

86 Fed. Reg. 4,820 (Jan. 15, 2021).

      On the same day that FWS published its final revised critical habitat

rule, Oregon Fish and Wildlife Office2 State Supervisor Dr. Paul Henson sent

a memorandum to the FWS Acting Assistant Regional Director for Ecological

Services that was severely critical of the impending decision, and supplied a

detailed scientific response to the decision calling into question the conclusion

that the final rule would not result in the extinction of the northern spotted

owl. In fact, Dr. Henson concluded that “Most scientists (myself included)

would conclude that such an outcome [elimination of 3.4 million acres of

critical habitat] will, therefore, result in the eventual extinction of the listed




2  This FWS office also leads the recovery effort for the northern spotted owl
throughout the species’ range. FWS 2021b, 1.
PAGE 6 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
         JUDICIAL NOTICE
        Case 1:20-cv-00952-AA      Document 19     Filed 05/18/21   Page 7 of 10




subspecies. No one can give a precise timeframe for when this would occur,

but it is a reasonable scientific conclusion.” FWS 2021b, 1.3 As noted above,

FWS cited FWS 2021b as new information suggesting that the revised critical

habitat designation may have “failed to consider the best available science,”

and described FWS 2021b as “align[ed] with the [Fish and Wildlife]

Service’s...obligat[ion]...to use the ‘most appropriate, best available, high

quality scientific and scholarly data and information’ to inform sound

decisionmaking.” 86 Fed. Reg. 22,879.

      FWS 2021b is relevant to the issues pending before the Court in three

ways. First, the document provides contemporary information about the

biological status of the northern spotted owl from the expert consulting

agency, and indeed, the individual responsible for FWS’ northern spotted

owl recovery program. Dr. Henson’s expert opinion about the threats to the

species, whether the elimination of designated critical habitat or the impact

of the invasive barred owl, are relevant and probative facts that bear upon

the issues raised in KS Wild’s Complaint and Motion for Summary

Judgment.

      Second, FWS 2021b addresses issues before this court. In particular,

FWS 2021b acknowledges the uncertainty associated with a permanent barred


3  FWS has since acknowledged substantial concerns with the 2021 final critical
habitat rule and has twice delayed its effective date pending an internal agency and
departmental review. Revised Designation of Critical Habitat for the Northern
Spotted Owl; Delay of Effective Date, 86 Fed. Reg. 11,892 (March 1, 2021); 86 Fed.
Reg. 22,876.
PAGE 7 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
           JUDICIAL NOTICE
       Case 1:20-cv-00952-AA      Document 19     Filed 05/18/21   Page 8 of 10




owl control program:

      Not surprisingly, models and the barred owl removal experiment do
      suggest that NSO recovery chances improve significantly if an effective
      barred owl management program is put in place and maintained.
      However, it is premature to conclude that such a program will be
      put in place and that it will be effective. There are tremendous
      economic, logistical, social, and legal obstacles that need to be
      overcome first. The Service is working hard toward this goal, but
      at this point in the process it is speculative at best that this
      outcome will be achieved. Also, it must be noted that the impact of
      barred owls on NSO has made the conservation of extant habitat even
      more pressing, at least in the near term until a barred owl management
      plan is in place and shown to be effective. The CH exclusions work at
      cross-purposes with this need.

FWS 2021b, 2-3 (emphasis added). In this case, KS Wild has argued that the

Fiscal Year 2019 Biological Opinion (FY 2019 BiOp) relies on uncertain

mitigation measures to reach a finding of no jeopardy or destruction or adverse

modification of critical habitat, and in particular relied on the implementation

of a permanent barred owl control program to “provide for territories that will

support future spotted owl populations.” BLM AR 00390, 00394, 00432; (doc.

17, 27–30) (KS Wild’s Opening Brief); (doc. 20, 28–33) (KS Wild’s Reply Brief).

As KS Wild has explained, while early results from the experimental barred

owl control program are promising, the future of a permanent control program

is uncertain due financial, logistical, and permitting constraints. Due to its

uncertainty, FWS may not rely on it for its no jeopardy/destruction or adverse

modification of critical habitat findings that anchor the FY 2019 BiOp’s

authorization of the removal or downgrading of 6,437 acres of northern spotted

owl nesting, roosting, and foraging habitat, and 2,296 acres of designated

PAGE 8 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
         JUDICIAL NOTICE
        Case 1:20-cv-00952-AA      Document 19     Filed 05/18/21   Page 9 of 10




critical habitat for the species. Ctr. for Biological Diversity v. Bernhardt, 982

F.3d 723, 743 (9th Cir. 2020); Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries

Serv., 524 F.3d 917 (9th Cir. 2008).

      Third, FWS 2021b reiterates the importance of retaining all currently

extant suitable northern spotted owl habitat to buffer the effects of current and

historic loss of suitable habitat and the competitive pressure of the barred owl

on the listed species. Dr. Henson concludes that

      Put simply, the justification for the conclusion made in my December 9,
      2020, email to the Director is: (1) NSO populations are declining
      precipitously due to a combination of historic habitat loss and more
      recent competition with the barred owl; and (2) the only way to arrest
      this decline and have a high probability of preventing extinction (in any
      timeframe) is to manage the barred owl threat and conserve adequate
      amounts of high quality habitat distributed across the range in a pattern
      that provides acceptable levels of connectivity as well as protection from
      stochastic events.

FWS 2021b, 4. KS Wild has also argued in this litigation that retention of

suitable spotted owl habitat is essential to the conservation and recovery of the

species, particularly given the competitive advantage barred owls have over

spotted owls. (doc. 17, 20–24); (doc. 20, 20–25). If the experimental barred owl

control program is successful and a permanent program is initiated, then the

“availability of old forests and associated prey species are likely to be the most

strongly limiting factors in the competitive relationships between these

species[,]” which highlights “the importance of maintaining high-quality

habitat in late-successional forests.” BLM AR 04567. This is an issue that FWS

did not address in the FY 2019 BiOp when it authorized the loss of 6,437 acres

PAGE 9 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
         JUDICIAL NOTICE
       Case 1:20-cv-00952-AA     Document 19    Filed 05/18/21   Page 10 of 10




of nesting, roosting, and foraging habitat to logging. FWS 2021b confirms that

retention of suitable spotted owl habitat remains the best available science

regarding the conservation and recovery of the species.

III.   Conclusion.

       For the forgoing reasons, KS Wild asks the Court to GRANT KS Wild’s

Motion for Judicial Notice of FWS 2021b.

       Respectfully submitted May 18, 2021.

                                      /s/ Susan Jane M. Brown
                                     SUSAN JANE BROWN (OSB #054607)
                                     Western Environmental Law Center
                                     4107 NE Couch St.
                                     Portland, OR 97232
                                     (503) 914-1323 | Phone
                                     brown@westernlaw.org

                                     Sangye Ince-Johannsen (OSB #193827)
                                     Western Environmental Law Center
                                     120 Shelton McMurphey Blvd, Ste 340
                                     Eugene, OR 97401
                                     (541) 778-6626 | Phone
                                     sangyeij@westernlaw.org

                                     Attorneys for Plaintiffs




PAGE 10 – MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
         JUDICIAL NOTICE
